       CASE 0:19-cr-00185-SRN-KMM Document 225 Filed 07/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  United States of America,                       Case No. 19-CR-0185 (1) (SRN/KMM)

                        Plaintiff,

  v.                                                              ORDER

  Ronald Jermaine Jackson,

                        Defendant.



        This matter is before the Court on the application to proceed in forma pauperis

(“IFP”) of defendant Ronald Jermaine Jackson. See ECF No. 215. The appeal for which

Jackson sought IFP status has already been dismissed as premature. See ECF No. 223.

Accordingly, Jackson’s IFP application is moot and will be denied on that basis.

        Even if Jackson’s appeal had remained pending, however, his IFP application

would be denied. Although Jackson qualifies financially for IFP status, an IFP

application must nevertheless be denied where the Court “certifies that the appeal is not

taken in good faith.” Fed. R. App. P. 24(a)(3). Judgment has not yet been entered in this

matter; it is simply too early for Jackson to seek to appeal the findings and decisions of

this Court. See 28 U.S.C. §§ 1291-1292. Jackson may (if necessary) seek appeal at the

appropriate time, but no sooner. Any future request by Jackson for IFP status in pursuit

of a premature appeal will be found to be not taken in good faith under Rule 24(a)(3).




                                             1
    CASE 0:19-cr-00185-SRN-KMM Document 225 Filed 07/10/20 Page 2 of 2




                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that the application to proceed in forma pauperis on appeal of

defendant Ronald Jermaine Jackson [ECF No. 215] is DENIED AS MOOT.

  Dated: July 10, 2020                          s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                            2
